Tabiaeebbo, J.
This suit is brought to recover the amount of two promissory notes of a series of three, executed for the payment of the price of a slave purchased by the defendant at a probate sale. The defence is failure of consideration from the emancipation of slaves by the sovereign power.
The judgment rendered by the Court below, released the defendants from the obligation of paying the notes sued upon, but allowed the plaintiff six hundred dollars for hire of the slave during the time he had him in possession.
The plaintiff appealed.
For the reasons assigned in the late case of Wainwright, Administrator, v. Bridges, it is ordered that the judgment of the District Court, releasing the defendants from all obligation to pay the notes sued upon be affirmed, and that that part of the judgment allowing hire for the slave be annulled, avoided and reversed, the plaintiff and appellee paying costs in both courts.
Justices Labauve and Ilsbey dissenting.
For the reasons given in our dissenting opinion, in the case of Wainwright v. Bridges, No. 1305, we dissent in this case.
Zbnon Labauve, Associate Justice.
John H. Ilsbey, Associate Justice.